Citation Nr: 0515173	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  01-05 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased evaluation for a left 
vestibular disorder, currently rated 10 percent disabling.

2.  Entitlement to an increased evaluation for a cervical 
spine disorder, currently rated 20 percent disabling. 

3.  Entitlement to service connection for a nose infection.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. Schechter, Counsel
INTRODUCTION

The veteran served on active duty from June 1968 to June 
1980, and from January 1991 to June 1991.  The veteran also 
had periods of U.S. Coast Guard Reserve Membership both prior 
to and following his last period of active duty military 
service.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from the July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, denying an increased evaluation for the veteran's 
service-connected left vestibular disorder, rated 10 
disabling; denying an increased evaluation for the veteran's 
service-connected cervical spine disorder, rated 10 percent 
disabling; and denying entitlement to service connection for 
a nose infection.  By an April 2004 Decision Review Officer 
(DRO) decision, the veteran was granted an increased rating 
for his cervical spine disorder to 20 percent.  

The issues of entitlement to an increased evaluation for a 
cervical spine disorder, and entitlement to service 
connection for a nose infection are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's left vestibular disorder is more nearly 
approximated by symptoms including dizziness and occasional 
staggering.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
a 30 percent rating, but no more, is warranted for the 
veteran's left vestibular disorder.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.7, 4.10, 4.14, 4.87, Diagnostic Code 6204 (1998 and 
2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.  
The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will ask veterans to submit all relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

In this case, no VCAA letter has been sent to the veteran 
addressing his claims on appeal.  This will be remedied as to 
issues 2 and 3 in the REMAND section set out below.  As to 
the instant issue, the record provides a basis for a grant of 
a 30 percent rating for the vestibular disorder.  That is the 
maximum schedular rating as to that issue.  To the extent 
extraschedular consideration is desired, appellant may raise 
that issue with the RO.   

An Increased Evaluation for Vestibular Disorder

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Separate diagnostic codes identify the various 
disabilities.  If there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The regulatory criteria for peripheral vestibular disorders 
under Diagnostic Code 6204 were changed together with other 
codes for disorders of the ears under 38 C.F.R. §  4.87, 
effective June 10, 1999.  Under the prior criteria, a 10 
percent rating was assigned for moderate labyrinthitis 
(vestibular disorder), with tinnitus and occasional 
dizziness; a 30 percent rating was assigned for severe 
labyrinthitis, with tinnitus, dizziness, and occasional 
staggering.  Under the newer criteria, a 10 percent rating is 
assignable where there is occasional dizziness, and a 30 
percent rating is assignable where there is dizziness and 
occasional staggering.  A note following the new criteria 
informs that objective findings of vestibular disorder must 
be present before a compensable evaluation may be assigned.  
The note also informs that hearing impairment or suppuration 
is to be rated separately.  

The Board notes that where there is a change in regulatory 
criteria for rating disabilities, the regulation as it 
existed prior to the change is applicable to the veteran's 
claim for the period prior to the effective date of the 
rating change, and the revised regulation is applicable from 
the effective date of the rating change forward.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The veteran has 
been assigned a separate disability rating for tinnitus 
effective from May 1, 1999.  Nonetheless, the Board finds 
that based on the facts shown, under both old and new rating 
criteria for the appeal period, an increased rating to 30 
percent is warranted for vestibular disorder as well as 
vestibular disorder-type symptoms due to cervical spine 
stenosis, for the entire rating period, under both the 
current and prior rating criteria for vestibular disorder 
(and, as previously characterized, labyrinthitis).  38 C.F.R. 
§ 4.87, Diagnostic Code 6204.  

In a September 1998 statement, the veteran's wife, a 
registered nurse, informed that the veteran's physical status 
had markedly deteriorated following his return from the 
Persian Gulf War, including degeneration of his joints with 
associated impairments of movement and spinal radicular 
symptoms, and loss of balance, vertigo, or disequilibrium.  

At a January 1999 general VA examination the veteran's 
records were reviewed, and a history as reported by the 
veteran was noted of ongoing episodes of severe neck spasm 
and pain, with constant stiffness.  The veteran reported 
episodes of cervical spasm that prevented him from 
functioning, with flare-ups every three months which limited 
his activities and lasted five to six days.  He reported that 
the flare-ups responded to muscle relaxants and cold and heat 
pads.  Upon examination of the cervical spine , there was 
evidence of spasm of the paravertebral muscle, with no pain 
on manipulation, but with obvious hardening and spasm of the 
muscles.  The veteran replied in response to a request to 
perform forward and backward exercises that he could not 
because he had pain.  The veteran also reported dizziness and 
at times vertigo with movement of the neck.  The examiner 
diagnosed degenerative arthritis of the cervical spine with 
range of motion limitation.  

At March 1999 and November 2002 VA examinations for disorders 
of the veteran's ears, the examiners noted the veteran's 
complaints of vertigo with certain head movements/positions, 
and noted that this was consistent with the veteran's 
diagnosed cervical arthritis.  The examiners concluded that 
there was no specific diagnosis possible of the ears to which 
might be attributed the veteran's complaints of vertigo, 
dizziness, or imbalance, particularly in light of the 
negative physical ear examination findings and negative 
findings on nistagmogram, as well as a normal 
electrococleography, and normal auditory brain (evoked) 
response.  The examiners noted that the veteran's symptoms of 
feelings of imbalance when he moved his head, and rotatory 
vertigo when lying down in bed or getting up from bed, were 
all known to be associated with cervical spinal stenosis, a 
condition which the examiners noted had been diagnosed in the 
veteran.  

The Board finds that the preponderance of the evidence favors 
assignment of a separate, 30 percent evaluation for the 
veteran's loss of balance, vertigo, and staggering symptoms 
associated with his cervical spine disorder, by analogy to a 
peripheral vestibular disorder under 38 C.F.R. § 4.87, 
Diagnostic Code 6204.  This rating is warranted based on 
symptoms as consistently noted upon recent VA examinations 
and consistently attributed, at least in part, to cervical 
spine stenosis.  The Board notes that this assignment is 
particularly appropriate, since the veteran's description of 
his symptoms have been ascertained by both ear and spine 
examiners to be accurately descriptive of these vestibular-
type symptoms due to spinal stenosis, even though the veteran 
had described these symptoms while himself attributing them 
to his left vestibular disorder.  Because the symptoms 
include both frequent dizziness and occasional staggering, 
with resolution of reasonable doubt in the appellant's favor, 
a 30 percent rating is more nearly approximated.    
Diagnostic Code 6204.  This is a grant of the maximum 
schedular rating.  If an extraschedular rating is desired, 
such claim should be filed with the RO.


ORDER

A 30 percent rating, but no more, is granted for service-
connected vestibular disorder subject to the law and 
regulations governing the payment of monetary awards.


REMAND

As noted in the decision, above, under 38 U.S.C.A. § 5103 
(West 2002), VA has an enhanced duty to notify a claimant of 
the information and evidence necessary to substantiate a 
claim for VA benefits.  Under 38 U.S.C.A. § 5103A (West 
2002), VA has an enhanced duty to assist a claimant in the 
development of evidence necessary to substantiate a claim for 
VA benefits.  See also, 38 C.F.R. § 3.159 (2004).  These laws 
derive from the Veterans Claims Assistance Act (VCAA).  The 
veteran has yet to be afforded a VCAA letter informing him of 
these rights and assisting him in this development.  For this 
reason, and in view of the need for additional development as 
to the remaining issues, remand is necessary.  

Service medical records show treatment for a nose infection 
in 1991.  There is some evidence of subsequent treatment.  At 
a February 1999 VA examination the veteran reported 
developing pain and swelling on the sides of his nose while 
stationed in the Persian Gulf in April 1991.  He reported 
having recurrent nasal infection, which cleared up when he 
took antibiotics for other conditions, but which subsequently 
recurred.  He reported a history of pain around the sinuses 
and headache as well as nasal congestion and discharge when 
he had a cold, with this occurring approximately three times 
per year.  

At a November 2002 VA examination of the veteran for 
conditions of the nose, sinus, larynx, and pharynx, the 
veteran's military and non-military history was reviewed, and 
the examiner was careful to note that he spent hours 
reviewing the veteran's claims folders.  The veteran 
complained that he had multiple symptoms all beginning in 
1991 and continuing to the present.  The examiner noted that 
the veteran also complained of pain in every bone and joint 
in his body, from the soles of his feet to the base of his 
skull.  The veteran did not complain of nasal obstruction, 
that he had had no surgery, that he used no oxygen or 
respirator, that his speech was normal, and that for 
medication for his claimed nose or sinus conditions he had 
only taken, intermittently, Allegra or over-the-counter sinus 
medications.  

While the veteran reported at the November 2002 examination 
that he had these myriad conditions of the nose and sinuses 
every day since 1991, there is no record of any conditions of 
the nose or sinuses in his service medical records to include 
dating from his period of Persian Gulf War service in 1991.  
The examiner noted that the polyp or cyst visualized in the 
right maxillary sinus was not present on sinus x-rays in 
1999, and hence was a new development.  

The examiner also noted that upon nasal swab testing in 1999, 
multiple-antibiotic-sensitive Staphylococcus aureus was 
found.  The examiner concluded that it was as likely as not 
that the Staphylococcus aureus in the nose had been acquired 
in the Persian Gulf War, because certificates in his claims 
folder showed that raw sewage was flowing in open drains 
where he had worked in the Persian Gulf.  

The Staphylococcus aureus infection was found by swab testing 
in both February 1999 and November 2002 was readily 
susceptible to many different antibiotics.  Hence, the record 
presents a question of whether the veteran received 
appropriate antibiotic treatment for that infection since 
1999 and since November 2002.  The veteran reported at the 
November 2002 examination that he preferred to receive 
medications from his private physician in his home town.  In 
a June 2004 statement, the veteran informed that he had in 
fact undergone treatment with multiple antibiotics since the 
November 2002 examination.  However, the veteran reported 
that his nose condition had nonetheless recurred with a 
vengeance.  

The veteran submitted in June 2004 some medical documents 
showing prescriptions for antibiotics and diagnoses of 
sinusitis.  These records are too scant for the Board to 
ascertain the purposes of the provided antibiotic 
prescriptions, and what disorder of the nose, if any, is 
persistent currently and due to Staphylococcus aureus 
infection.  Hence, records of treatment from private 
physicians, and a new VA examination are both in order.  

The VA examiner who conducts the examination must address 
what, if any, chronic disorder may be attributed to the 
Staphylococcus aureus infection, and whether, alternately, 
the veteran is an asymptomatic versus minimally symptomatic 
Staphylococcus aureus carrier in his nose.  

Regarding the increased rating claim for a cervical spine 
disorder, a further VA examination is appropriate, since the 
veteran was most recently examined in November 2002, and a 
contemporaneous examination to assess this disorder, which 
has recently shown itself to be progressive, is appropriate.  
Separate neurological findings are indicated in view of the 
change of rating criteria.

Accordingly, the Board finds that the following additional 
development is warranted:

1.  The RO must provide the veteran 
with a VCAA letter addressing all the 
claims on appeal.  The RO should 
request the veteran's assistance in 
obtaining private medical treatment 
records for his claimed disorders.  
The RO should inform the veteran that 
VA will make efforts to obtain any 
additional as-yet-unobtained relevant 
government evidence, such as VA 
medical records, or records from 
other government agencies, if the 
veteran informs the RO of their 
existence.  The RO should inform the 
veteran that VA will also attempt to 
secure private medical records, if he 
provides appropriate authorization 
identifying such records and the 
custodians thereof.  The RO must 
notify the veteran of any identified 
evidence that could not be obtained 
so that he may attempt to obtain that 
evidence himself.  The RO must also 
notify the veteran that he should 
submit all evidence in his possession 
that has not been previously 
submitted, in furtherance of his 
claims.  The RO must also notify the 
veteran that it is ultimately his 
responsibility to see that evidence 
is of record to support his claim.  
The RO must also explain the 
governing law regarding each of the 
claims on appeal.  The RO must then 
undertake any indicated development 
including based on any responses by 
the veteran.  

2.  Thereafter, the veteran should be 
afforded a VA examination of the nose 
and sinuses, to assess the nature and 
etiology of any nose infection.  The 
claims folder must be provided to the 
examiner for review for the 
examination.  Any necessary tests or 
studies should be completed.  The 
examiner should note prior medical 
findings, including as noted upon VA 
examinations in February 1999 and 
November 2002.  The examiner should 
address the following:  

A.  Does the veteran have a 
current disease or 
disability associated with 
infection of the nose with 
Staphylococcus aureus, or, 
alternatively, has the 
veteran been cured of that 
bacterial infection, or is 
he a carrier of that 
bacteria without actual 
disease or disability 
resulting?  That is, is 
there evidence of chronic 
nasal impairment of any 
diagnosis.

B.  In light of the 
apparent discrepancy 
between complaints of 
symptoms by the veteran on 
recent VA examinations and 
objective findings of VA 
examiners, what disease or 
disability, if any, has 
been present since service 
and is present now due to 
Staphylococcus aureus, or 
other chronic nasal 
impairment and what are the 
symptoms?  

If the examiner cannot answer these 
question without resorting to 
speculation, he should so state.  

3.  Also after completion of 
instruction 1, the veteran should be 
afforded an appropriate examination 
of his cervical spine, to assess the 
nature and extent of his service-
connected cervical spine disorder.  
The claims folder must be provided to 
the examiner for review for the 
examination.  Any necessary tests or 
studies should be completed.  The 
examiner should address orthopedic 
and neurological symptoms.  The 
examiner should note ranges of motion 
of the cervical spine as well as the 
spine as a whole and address the 
extent to which, for the cervical 
spine, pain, pain on motion, 
fatigability or incoordination or 
loss of strength due to pain limit 
functional motion.  The examiner 
should also address the extent of any 
radiculopathy.  

4.  Thereafter, and following any other 
appropriate development, the remaining 
issues must be readjudicated.  When 
addressing the claim of an increased 
rating for a left vestibular disorder, 
the RO should duly consider the action of 
the Board in this decision, of combining 
in a single rating vestibular-type 
symptoms attributed to the veteran's left 
vestibular disorder and attributed to 
cervical spine stenosis.  If any 
determination remains to any extent 
adverse, the veteran and his 
representative must be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should then be afforded 
the applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


